Citation Nr: 0506885	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-23 562	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, rated as 20 percent disabling from May 8, 2001.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By this action, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective from July 9, 2001.  Subsequently, by a June 
2003 decision, the RO awarded the 20 percent rating from an 
earlier date-May 8, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page above.

When he submitted his July 2003 substantive appeal, the 
veteran requested that he be afforded a videoconference 
hearing with a member of the Board.  The veteran was informed 
in October 2004 that he was scheduled for a hearing in 
November 2004.  Later in October 2004, the veteran withdrew 
the request for a hearing.  38 C.F.R. § 20.704(e) (2004).

The Board notes that a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) was denied by the RO by way of a rating decision dated 
in April 2004.  The veteran submitted his notice of 
disagreement (NOD) with the denial in June 2004.  The RO 
issued a statement of the case in September 2004; however, a 
substantive appeal has not been received.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004) (an appeal consists of 
a timely notice of disagreement and, after a statement of the 
case is issued, a timely filed substantive appeal).  Without 
a substantive appeal, the Board does not have jurisdiction to 
act on this issue.  


REMAND

In several statements on file the veteran reported 
experiencing problems in regulating his glucose levels, as 
well as being on a restricted diet and restricted activity.  
He contends that his activity is restricted because his 
occupation as a truck driver ended in 1991.  He reported that 
his height is 5'7" and his weight is 356 pounds, and that 
entering and exiting the cab of the truck would cause 
complications with his blood sugar levels.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1997 to January 2004.  The reports 
show that the veteran was seen every three to six months for 
the control of his diabetes, that he was on the American 
Diabetic Association (ADA) diet, that his diabetes was 
described as without complications, and that his diabetes was 
variously described as from well controlled to poorly 
controlled.  The records disclose that he was prescribed 
insulin twice daily and oral medication to control his 
diabetes.  The veteran's records show that his weight ranged 
from 356 to 370 pounds, and he was described as morbidly 
obese.

In an entry dated in October 2001 and in an entry dated in 
December 2002 VA examiners noted that the veteran had been 
unemployed and on workers' compensation since 1991 when he 
detached ligaments in his right arm.

In an entry dated in September 2001 and in an entry dated in 
November 2002 the veteran's diabetes was described as being 
without complications.  

In December 2001, a VA examiner noted that the veteran was 
provided an overview of the importance of diet, exercise, 
medication and moderation in controlling his blood sugar 
levels.  



Also associated with the claims file is an opinion letter 
dated in April 2002 and laboratory studies from M. Mercado, 
M.D.  Dr. Mercado noted that he saw the veteran for the first 
time in July 2001.  He indicated that he had treated the 
veteran for diabetes and hypertension.  He stated that the 
veteran did not report any hyperglycemic reactions or blood 
sugar elevations requiring hospitalization.  He said that 
veteran reported restricting his diet without any weight 
loss.  He noted the veteran's body mass index was 50+.  He 
indicated that the veteran's diabetic control was suboptimal-
Hemoglobin A1C of 9.1.  He concluded that the veteran had no 
known diabetic complications at that time.

Also associated with the claims file are private treatment 
records dated from April 2003 to August 2003 and an opinion 
letter from C. Cahall, M.D., dated in July 2003, and an 
August 2003 addendum.  In the letter dated in July 2003, Dr. 
Cahall noted that the veteran had poorly controlled diabetes.  
He stated that the veteran required close monitoring of his 
blood sugar and that he was assisting the veteran in getting 
his blood sugar levels under better control.  He stated that 
the veteran had significant fluctuations producing hyper-
glycemia and hypo-glycemia that were possibly related to 
exertion.  He added that it was unclear whether exertion 
affected the veteran's blood sugar levels.  He stated that 
regulation of the veteran's activities was probably 
recommended secondary to his tendency towards hypoglycemia 
and hyperglycemia.  He stated that he had no blood sugar 
logbook for the veteran but that the veteran was to maintain 
a logbook for three weeks so that Dr. Cahall could get a 
better idea of the actual degree of blood sugar variability 
in the veteran.  

An addendum was added to the July 2003 letter in August 2003.  
Dr. Cahall noted that he had reviewed the logbook and 
although the veteran's blood sugar levels did not show 
hypoglycemia, the levels were erratic, ranging from 124 to 
365 and that the veteran required stricter control.

Also associated with the claims file was a February 2004 note 
on a prescription pad from a VA examiner.  The examiner 
stated that the veteran was an insulin dependent diabetic and 
that because of his insulin dependence he did not qualify to 
work as a commercial truck driver.  He concluded by saying 
that the veteran was on the ADA diet.  

The February 2004 note has not yet been considered by the RO 
in the context of the claim for a higher rating for diabetes.  
The RO addressed it when considering the veteran's claim for 
TDIU in April 2004, but did not re-adjudicate the diabetes 
claim based on the new evidence.  Because the February 2004 
opinion is pertinent to the claim for a higher initial 
rating, a supplemental statement of the case is required.  
38 C.F.R. § 19.31(b)(1) (2004).  

The Board also finds that further evidentiary development is 
required to ascertain whether the veteran satisfies the 
criteria for a higher rating.  Dr. Cahall found in July 2003 
that the veteran had swings in blood sugar levels that he 
thought were caused by exertion, and which probably would 
require regulation of activity.  Dr. Cahall reported in 
August 2003 that hypoglycemia had not been shown, but the 
veteran nevertheless required stricter control.  He did not 
say whether this specifically required regulation of 
activities, one of the criteria for a higher (40 percent) 
rating, see 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004), 
but he implied that it might.  Given that the veteran has 
also recently argued that significant increases in insulin, 
both morning and night, have been required to control his 
blood sugar levels, further evidentiary development is 
necessary to determine whether the veteran now satisfies the 
criteria for a higher rating.

Accordingly, this case is REMANDED for the following action:

1.  The RO should search for additional 
pertinent records at the East Liverpool 
Community Based Outpatient Clinic as 
noted in the veteran's March 2004 
statement.  The veteran should be asked 
to identify any other sources of 
treatment and provide authorization 


where needed.  All records should be 
associated with the claims file.  (The 
veteran should be instructed to submit 
all pertinent records in his possession.)

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the severity of his diabetes.  
The examiner should review the claims 
file, take a detailed history from the 
veteran, and provide findings necessary 
to apply the pertinent rating criteria.  
Specifically, the examiner should 
indicate whether the veteran must have 
his activities regulated (avoidance of 
strenuous occupation and recreational 
activities).  Any episodes of 
ketoacidosis or hypoglycemia that have 
required hospitalization and the 
frequency of visits to a diabetic care 
provider should be noted.

3.  The RO should re-adjudicate the issue 
on appeal.  Consideration should include 
the February 2004 VA examiner's statement 
and the evidence obtained pursuant to the 
development requested above.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




